Case: 21-11029     Document: 00516323960         Page: 1     Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 18, 2022
                                  No. 21-11029
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Ignacio Salcido,

                                                           Plaintiff—Appellant,

                                       versus

   Eric Wilson, Warden; Fort Worth FMC; Bureau of
   Prisons (BOP),

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CV-254


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          This action under 42 U.S.C. § 1983, and concerning Federal Medical
   Center Fort Worth, by Ignacio Salcido, federal prisoner # 88965-051 and
   proceeding pro se, was dismissed with prejudice as moot, frivolous, and for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11029      Document: 00516323960          Page: 2   Date Filed: 05/18/2022




                                    No. 21-11029


   failure to state a claim. Salcido appears to challenge only the dismissal for
   mootness. (To the extent that Salcido raises new challenges for the first time
   regarding conditions at another prison where he is now confined, or requests
   release to home confinement, our court will not consider them. See Leverette
   v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (declining to
   consider challenge raised for first time on appeal).)
          Questions of jurisdiction, including mootness, are, of course,
   reviewed de novo. Veasey v. Abbott, 888 F.3d 792, 798 (5th Cir. 2018). Salcido
   fails to show the district court erred in concluding: his amended complaint
   sought only declaratory and injunctive relief related to conditions at Federal
   Medical Center Fort Worth; and, therefore, his claims became moot when
   he was transferred to another prison. E.g., Edwards v. Johnson, 209 F.3d 772,
   776 (5th Cir. 2000) (holding claim for injunctive relief moot after defendant
   transferred to different facility); Coleman v. Lincoln Par. Det. Ctr., 858 F.3d
   307, 309 (5th Cir. 2017) (concluding facility transfer mooted declaratory and
   injunctive-relief claims under the Religious Land Use and Institutionalized
   Persons Act, 42 U.S.C. § 2000cc et seq).
          Salcido’s complaint, however, should have been dismissed without
   prejudice, based solely on lack of subject-matter jurisdiction. E.g., Cinel v.
   Connick, 15 F.3d 1338, 1341 (5th Cir. 1994) (dismissing for lack of subject-
   matter jurisdiction and modifying judgment to reflect claims dismissed
   without prejudice); Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977)
   (“Dismissal with prejudice for failure to state a claim is a decision on the
   merits and essentially ends the plaintiff’s lawsuit, whereas a dismissal on
   jurisdictional grounds alone is not on the merits and permits the plaintiff to
   pursue his claim in the same or in another forum.”).
          The judgment of the district court is AFFIRMED AS
   MODIFIED, to reflect dismissal without prejudice.




                                          2